WARD, Circuit Judge
(dissenting). As the defendant did not dispute its liability in this court, and the amount of the verdict is not a subject of review, the only question in the case is whether the plaintiff was guilty of contributory negligence. He employed an engineer to take measurements on the ground, who testified that at a point 146 feet south of the track on which the train was approaching there is an unobstructed view to the curve, that is, about 3,498 feet from the crossing, and at: a point 100 feet south an unobstructed view for 3,380 feet. Puch obstructions as were spoken of, as, for instance, fences, *636cattle guards, telegraph poles, interfered no more with the plaintiff’s vision than would a balloon or a bird flying in the air. Giving the train 60 miles and the car 8 miles an hour, which are the highest speeds testified to, the train would move 88 feet and the car nearly 12 feet a second; in other words, at a point 146 feet south of the place of collision one could see the train approaching about 1,520 feet away, and one who started from that point, as the plaintiff says he did, would at 8 miles an hour arrive at it in 15 seconds, with the train in full view all the time. The plaintiff testified he stopped at the 146-foot point, looked, and did not see the train, and then started up and looked, and did not see it until the train was within 200 feet. This testimony .cannot be believed. If he had looked, he must have seen it in time to avoid the collision, because he said he could stop his car in 6 feet.
I think the plaintiff was guilty of contributory negligence as matter of law and that a verdict should have been directed for the defendant. Dolfini v. Erie R. R. Co., 178 N. Y. 1, 70 N. E. 68; Northern Pacific Railroad Cos. v. Freeman, 174 U. S. 379, 19 Sup. Ct. 763, 43 L. Ed. 1014.